Citation Nr: 0934262	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for polysubstance 
abuse, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to 
February 1984. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied entitlement to service 
connection for PTSD and for polysubstance abuse. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by correspondence dated in October 2005, January 
2006, and September 2008.  The Veteran is seeking service 
connection for PTSD as well as for polysubstance abuse. 

In a March 2008 statement, the Veteran's representative 
informed the RO of a change in the Veteran's mailing address. 

The Veteran failed to report to his scheduled Travel Board 
hearing at the RO in August 2009.  However, the Board notes 
that the July 2009 hearing notification letter was sent by 
the RO to an incorrect mailing address.  Additional documents 
in the file were also sent to an incorrect mailing address, 
specifically the April 2009 supplemental statement of the 
case (SSOC). 

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).   Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a copy 
of the April 2009 SSOC to his correct and 
current mailing address. 

2.  Thereafter, the RO should reschedule 
the Veteran for a Travel Board hearing, at 
the earliest available opportunity, 
sending notification to the Veteran at his 
correct and current mailing address.  The 
RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




